Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SUHU ALMAGHRABI,
INDIVIDUALLY, AND ABDUL
ALMAGHRABI, AS PARENT AND
NEXT FRIEND OF MOHAMMED
ALMAGHRABI, A MINOR, 

                            Appellants,

v.

THOMAS FRANK MOONEY,

                            Appellee.

§

§

§

§

§

No. 08-04-00073-CV

Appeal from the

34th District Court

of El Paso County, Texas

(TC#2001-4736)




MEMORANDUM OPINION
           Appellants failed to file a brief or a motion for extension of time to file the brief. 
Therefore, we notified the parties of our intent to dismiss the appeal for want of
prosecution unless any party could show grounds for continuing the appeal within ten
days.  No party has responded to our notice.  Accordingly, the appeal is dismissed.  See
Tex. R. App. P. 38.8(a)(1), 42.3(b).
 
                                                                  SUSAN LARSEN, Justice
November 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.